THE STATE OF SOUTH CAROLINA
                         In The Supreme Court

            Cathy J. Swicegood, Petitioner,

            v.

            Polly A. Thompson, Respondent.

            State Ex Rel Alan Wilson, Attorney General, Intervenor.

            Appellate Case No. 2020-001351


                 ON WRIT OF CERTIORARI TO THE COURT OF
                                APPEALS

                       Appeal From Greenville County
            The Honorable W. Marsh Robertson, Family Court Judge


                              Opinion No. 28067
             Submitted October 27, 2021 – Filed November 10, 2021


            VACATED IN PART AND AFFIRMED IN RESULT


            John G. Reckenbeil, of Law Office of John G.
            Reckenbeil, L.L.C., of Mauldin; and J. Falkner Wilkes,
            of Greenville, for Petitioner.

            Margaret A. Chamberlain, of Chamberlain Law Firm,
            LLC, of Greenville; and Melissa Hope Moore, of
            Fountain Inn, for Respondent.


PER CURIAM: Petitioner seeks a writ of certiorari to review the decision of the
court of appeals in Swicegood v. Thompson, 431 S.C. 130, 847 S.E.2d 104 (Ct.
App. 2020). We grant the petition, dispense with further briefing, vacate the
decision in part, and affirm the decision in result.

The court of appeals based its decision that the parties did not establish a common
law marriage on its findings that: (1) section 20-1-15 of the South Carolina Code
(2014), which prohibited same-sex marriage, operated as an impediment to the
formation of a common law marriage between same sex couples; and (2) Petitioner
and Respondent lacked the requisite intent and mutual agreement to enter a legally
binding common law marriage as a matter of law.

In Obergefell v. Hodges, 576 U.S. 644, 675–76 (2015), the Supreme Court held
"same sex couples may exercise the fundamental right to marry," and all state laws
challenged in that case were "invalid to the extent they exclude same sex couples
from civil marriage on the same terms and conditions as opposite sex couples."
Although recognizing that Obergefell must be applied retroactively, the court of
appeals held section 20-1-15 constituted "a pre-existing, separate, independent rule
of state law, having nothing to do with retroactivity," which formed an
"independent legal basis" for the finding that Petitioner and Respondent did not
establish a common law marriage. See Reynoldsville Casket Co. v. Hyde, 514 U.S.
749, 756 (1995).

Our state's restriction on same sex marriage in section 20-1-15 was rendered void
ab initio by Obergefell and, therefore, must be treated as though it never existed.
See Norton v. Shelby Cnty., 118 U.S. 425, 442 (1886) ("An unconstitutional act is
not a law; it confers no rights; it imposes no duties; it affords no protection; . . . it
is, in legal contemplation, as inoperative as though it had never been passed.");
Bergstrom v. Palmetto Health All., 358 S.C. 388, 399, 596 S.E.2d 42, 47 (2004)
("Generally, 'when a statute is adjudged to be unconstitutional, it is as if it had
never been.'" (quoting Atkinson v. S. Express Co., 94 S.C. 444, 453, 78 S.E. 516,
519 (1913))). Accordingly, the statute cannot serve as an impediment to the
recognition of a same sex marriage predating Obergefell. Because the court of
appeals erred in holding the statute constituted an impediment, we vacate that
portion of the court of appeals opinion, but affirm the ultimate result reached by
the court of appeals that no common law marriage was established.

VACATED IN PART AND AFFIRMED IN RESULT.

BEATTY, C.J., KITTREDGE, HEARN, FEW and JAMES, JJ., concur.